Hemphill, Ch. J.
The depositions were excluded on the ground that they were not properly certified to by the officer taking the same. The defect was in the omission to certify that they were signed by the witness. We are of opinion that there was no error in the exclusion of the depositions. The statute requires not only that the witness shall sign *140the answers, but that the officer shall certify the fact of such signature; and this certificate was intended to be authentic evidence of such fact. This being omitted, there is no error in the judgment;• and it is ordered that the same be affirmed.
Judgment affirmed.